16-844
     Li v. Sessions
                                                                                       BIA
                                                                               A099 429 143

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of August, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            BARRINGTON D. PARKER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   XIA LI,
14                    Petitioner,
15
16                    v.                                             16-844
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Joshua Bardavid, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Anthony
27                                       P. Nicastro, Assistant Director;
28                                       Tracey N. McDonald, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Xia Li, a native and citizen of the People’s

6    Republic of China, seeks review of a March 7, 2016, decision

7    of the BIA denying Li’s motion to reopen.    In re Xia Li, No.

8    A099 429 143 (B.I.A. Mar. 7, 2016).    We assume the parties’

9    familiarity with the underlying facts and procedural history

10   in this case.

11       The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

13   2008).    In her motion to reopen, Li asserted that conditions

14   for Christians had worsened in China excusing the untimely

15   filing of her motion and demonstrating her prima facie

16   eligibility for asylum, withholding of removal, and relief

17   under the Convention Against Torture (“CAT”) based on her

18   conversion to Christianity in the United States.   It is

19   undisputed that Li’s 2015 motion to reopen was untimely filed

20   more than six years after her order of removal became final.

21   See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).
                                    2
1    However, the time limitation for filing a motion to reopen does

2    not apply if reopening is sought to apply for asylum and the

3    motion “is based on changed country conditions arising in the

4    country of nationality or the country to which removal has been

5    ordered, if such evidence is material and was not available and

6    would not have been discovered or presented at the previous

7    proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

8    § 1003.2(c)(3).   The BIA did not err in finding that Li failed

9    to demonstrate such conditions.

10       “In determining whether evidence accompanying a motion to

11   reopen demonstrates a material change in country conditions

12   that would justify reopening, [the BIA] compare[s] the evidence

13   of country conditions submitted with the motion to those that

14   existed at the time of the merits hearing below.”   In re S-Y-G-,

15   24 I. & N. Dec. 247, 253 (B.I.A. 2007).   As the BIA found, the

16   U.S. Department of State reports demonstrate that the Chinese

17   government has viewed unfavorably and mistreated unregistered

18   Christian groups continuously since before Li’s 2007 hearing.

19   Li’s evidence further demonstrates that the treatment of

20   unregistered religious groups varies widely from region to

21   region, and it does not reveal increased persecution of such
                                    3
1    groups in Li’s home province.       Cf. Jian Hui Shao, 546 F.3d at

2    142, 149 (finding no error in the BIA’s requirement that an

3    applicant demonstrate local enforcement of a government policy

4    in a manner that would give rise to a well-founded fear of

5    persecution    when   the   country    conditions   reflect   local

6    variations in enforcement).

7        Accordingly, because the BIA reasonably found that Li did

8    not demonstrate a material change in conditions in China, it

9    did not abuse its discretion in denying her motion to reopen

10   as untimely.   See 8 U.S.C. § 1229a(c)(7)(C).

11       For the foregoing reasons, the petition for review is

12   DENIED.

13                                  FOR THE COURT:
14                                  Catherine O’Hagan Wolfe, Clerk




                                     4